Wood, J., (after stating the facts). The court did not err ir, refusing to exclude the testimony of the witness Hicks. He was acting for himself and also for appellees in making the contract with appellant’s agent for furnishing cars. Certainly, part of his testimony was germane to the issue, and was proper. If it be conceded that certain portions of it were hearsay and improper, the appellant did not specifically object to any particular parts of his evidence. Its motion to exclude was general, and, as the testimony was competent, and some portions at least were relevant to the issue, appellant’s objection can not avail. Central Coal & Coke Co. v. Niemeyer Lumber Co., 65 Ark. 106; Mallory v. Brademeyer, 76 Ark. 538. There was no error in refusing to allow the copy or memorandum of the telegram to be read in evidence. The witness who sent the telegram testified fully as to its contents, and the conversation had and his testimony on that point is not controverted. The rulings of the court in giving and refusing instructions were correct. The suit was for a failure to furnish cars, and not on a contract of shipment. That was entered into after the damage sued for had accrued to the appellees by appellant’s failure to furnish the cars, and can not affect appellees’ right to recover for such failure. St. Louis, I. M. & S. Ry. Co. v. Law, 68 Ark. 218; St. Louis S. W. Ry. Co. v. McNeil, 79 Ark. 470; St. Louis & S. F. Rd. Co. v. Pearce, 82 Ark. 353; St. Louis & San Francisco Ry. Co. v. Burgin, 83 Ark. 502. The court did not err in confining the issue to damages growing out of appellant’s failure to furnish transportation in accordance with the agreement made by appellees with appellant’s station agent at Zinc. Pie had authority to receive and ship freight, and therefore the implied authority to agree to furnish 'the cars for such purpose on a certain day. 2 Hutchinson on Carriers, § 630, and cases cited. There was abundant evidence to support the allegations of the complaint. The court declared the law, and its judgment is correct. Affirm.